                 Case 2:20-cv-01876-KJD-NJK Document 8 Filed 12/08/20 Page 1 of 7



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     2001 Bryan Street, Suite 1800
 4   Dallas, Texas 75201
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6   COUNSEL FOR TRANS UNION LLC
 7   **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10
                              IN THE UNITED STATES DISTRICT COURT
11

12                                  FOR THE DISTRICT OF NEVADA

13   JON GABRIEL HEY,                                      Case No. 2:20-cv-01876-KJD-NJK

14                           Plaintiff,
                                                           DEFENDANT TRANS UNION LLC’S
15   v.                                                    ANSWER TO PLAINTIFF’S
                                                           COMPLAINT AND JURY DEMAND
16   KIA MOTORS FINANCE, TRANS UNION
     LLC, and HYUNDAI CAPITAL AMERICA,
17
                              Defendants.
18

19

20               COMES NOW, Trans Union LLC (“Trans Union”), the named Defendant herein, and by

21   and through counsel, files its Answer and Defenses to Plaintiff’s Complaint (“Complaint”) filed

22   by Jon Gabriel Hey (“Plaintiff”). The paragraph numbers below correspond to the paragraphs

23   contained in the Complaint, to the extent possible.

24   I.          PRELIMINARY STATEMENT

25               1.    Trans Union admits that Plaintiff has asserted claims against Defendants for

26   alleged violations of the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. § 1681 et seq. Trans

27   Union denies the remaining allegations contained in paragraph 1 of the Complaint.

28

                                                                                                 1
     4732021.2
                 Case 2:20-cv-01876-KJD-NJK Document 8 Filed 12/08/20 Page 2 of 7



 1   II.         JURISDICTION AND VENUE

 2               A.    JURISDICTION OF THE COURT

 3               2.    Trans Union admits that jurisdiction is proper in this Court.

 4               B.    VENUE

 5               3.    Trans Union, solely based on the allegations contained in the Complaint, admits

 6   that venue is proper in the District of Nevada. Trans Union further admits that that it is

 7   authorized to do business within the State of Nevada. Trans Union denies the remaining

 8   allegations contained in paragraph 3 of the Complaint.

 9   III.        PARTIES

10               4.    Trans Union admits that Plaintiff is a natural person. Trans Union is without

11   information or knowledge sufficient to form a belief as to the truth of the remaining allegations

12   contained in paragraph 4 of the Complaint and, therefore, denies same.

13               5.    Trans Union admits that Plaintiff is a “consumer” as defined by 15 U.S.C. §

14   1681a(c) of the FCRA.

15               6.    Trans Union admits that it is a foreign corporation authorized to do business

16   within the State of Nevada.         Trans Union denies the remaining allegations contained in

17   paragraph 6 of the Complaint.

18               7.    Trans Union admits that it is a “consumer reporting agency” as defined by 15

19   U.S.C. § 1681a(f) of the FCRA.

20               8.    Trans Union is without information or knowledge sufficient to form a belief as to

21   the truth of the allegations contained in paragraph 8 of the Complaint and, therefore, denies

22   same.

23               9.    Trans Union is without information or knowledge sufficient to form a belief as to

24   the truth of the allegations contained in paragraph 9 of the Complaint and, therefore, denies

25   same.

26               10.   Trans Union is without information or knowledge sufficient to form a belief as to

27   the truth of the allegations contained in paragraph 10 of the Complaint and, therefore, denies

28   same.

                                                                                                     2
     4732021.2
                 Case 2:20-cv-01876-KJD-NJK Document 8 Filed 12/08/20 Page 3 of 7



 1               11.   Trans Union is without information or knowledge sufficient to form a belief as to

 2   the truth of the allegations contained in paragraph 11 of the Complaint and, therefore, denies

 3   same.

 4   IV.         GENERAL ALLEGATIONS

 5               12.   Trans Union is without information or knowledge sufficient to form a belief as to

 6   the truth of the allegations contained in paragraph 12 of the Complaint and, therefore, denies

 7   same.

 8               13.   Trans Union is without information or knowledge sufficient to form a belief as to

 9   the truth of the allegations contained in paragraph 13 of the Complaint and, therefore, denies

10   same.

11               14.   Trans Union is without information or knowledge sufficient to form a belief as to

12   the truth of the allegations contained in paragraph 14 of the Complaint and, therefore, denies

13   same.

14               15.   Trans Union is without information or knowledge sufficient to form a belief as to

15   the truth of the allegations contained in paragraph 15 of the Complaint and, therefore, denies

16   same.

17               16.   Trans Union is without information or knowledge sufficient to form a belief as to

18   the truth of the allegations contained in paragraph 16 of the Complaint and, therefore, denies

19   same.

20               17.   Trans Union admits that it received correspondence from Plaintiff regarding a Kia

21   Motors Finance account. Trans Union further admits that the paragraph 17 of the Complaint

22   contains an accurate excerpt of the correspondence it received.

23               18.   Trans Union admits that, at certain limited times, Kia Motors Finance was

24   reporting account #...9617 with the remarks of “PAID IN FULL/WAS A CHARGE OFF” and as

25   charged off from June 2016 to November 2017. Trans Union denies the remaining allegations

26   contained in paragraph 18 of the Complaint.

27               19.   Trans Union denies the allegations contained in paragraph 19 of the Complaint.

28

                                                                                                        3
     4732021.2
                 Case 2:20-cv-01876-KJD-NJK Document 8 Filed 12/08/20 Page 4 of 7



 1               20.   Trans Union is without information or knowledge sufficient to form a belief as to

 2   the truth of the allegations contained in paragraph 20 of the Complaint and, therefore, denies

 3   same.

 4               21.   Trans Union denies the allegations contained in paragraph 21 of the Complaint.

 5   V.          CLAIMS FOR RELIEF

 6                                      FIRST CLAIM FOR RELIEF

 7               22.   Trans Union restates and incorporates its responses to paragraphs 1 through 21

 8   above as though fully stated herein.

 9               23.   Trans Union denies the allegations contained in paragraph 23 of the Complaint.

10               24.   Trans Union denies the allegations contained in paragraph 24 of the Complaint.

11               25.   Trans Union denies the allegations contained in paragraph 25 of the Complaint.

12               26.   Trans Union denies the allegations contained in paragraph 26 of the Complaint.

13                                    SECOND CLAIM FOR RELIEF

14               27.   Trans Union restates and incorporates its responses to paragraphs 1 through 26

15   above as though fully stated herein.

16               28.   Trans Union denies the allegations contained in paragraph 28 of the Complaint.

17               29.   Trans Union denies the allegations contained in paragraph 29 of the Complaint.

18               30.   Trans Union denies the allegations contained in paragraph 30 of the Complaint.

19               31.   Trans Union denies the allegations contained in paragraph 31 of the Complaint.

20                                     THIRD CLAIM FOR RELIEF

21               32.   Trans Union restates and incorporates its responses to paragraphs 1 through 31

22   above as though fully stated herein.

23               33.   Trans Union is without information or knowledge sufficient to form a belief as to

24   the truth of the allegations contained in paragraph 33 of the Complaint and, therefore, denies

25   same.

26               34.   Trans Union is without information or knowledge sufficient to form a belief as to

27   the truth of the allegations contained in paragraph 34 of the Complaint and, therefore, denies

28   same.

                                                                                                        4
     4732021.2
                 Case 2:20-cv-01876-KJD-NJK Document 8 Filed 12/08/20 Page 5 of 7



 1               35.    Trans Union is without information or knowledge sufficient to form a belief as to

 2   the truth of the allegations contained in paragraph 35 of the Complaint and, therefore, denies

 3   same.

 4               36.    Trans Union is without information or knowledge sufficient to form a belief as to

 5   the truth of the allegations contained in paragraph 36 of the Complaint and, therefore, denies

 6   same.

 7   VI.         PRAYER FOR RELIEF

 8               Trans Union denies the allegations in the Prayer for Relief paragraph of the Complaint,

 9   including all subparts.

10   VII.        JURY DEMAND

11               Trans Union admits that Plaintiff demands a jury trial.

12                                                  DEFENSES

13               37.    At all relevant times, Trans Union maintained and followed reasonable

14   procedures to avoid violations of the FCRA and assure maximum possible accuracy of the

15   information concerning Plaintiff in preparing consumer reports related to Plaintiff.

16               38.    Any alleged damages to Plaintiff, which Trans Union continues to deny, are the

17   result of the acts or omissions of Plaintiff or others, over whom Trans Union has no control and

18   for whom Trans Union has no responsibility.

19               39.    Trans Union, in compliance with the FCRA, reasonably and completely

20   reinvestigated and verified, updated, or removed all information disputed by Plaintiff.

21               40.    Trans Union at all times acted in compliance with the FCRA.

22               41.    Trans Union has not published any false, inaccurate or defamatory information to

23   a third-party regarding Plaintiff and has not acted with negligence, malice, actual malice, or

24   willful intent to injure.

25               42.    Some or all of Plaintiff’s claims against Trans Union are barred by the applicable

26   statute of limitations.

27

28

                                                                                                       5
     4732021.2
                 Case 2:20-cv-01876-KJD-NJK Document 8 Filed 12/08/20 Page 6 of 7



 1               43.   Plaintiff’s claims for exemplary or punitive damages and the FCRA damage

 2   model violate the Due Process Clause of the Fourteenth Amendment and the laws of the State of

 3   Nevada.

 4               44.   To   the   extent   Trans   Union    could    be   found   liable,   Plaintiff   was

 5   comparatively/contributorily negligent.

 6               45.   Any alleged damages to Plaintiff, which Trans Union continues to deny, were

 7   caused in whole or in part by an intervening or superseding cause.

 8               46.   Plaintiff lacks standing to assert the claims alleged in this action against Trans

 9   Union.

10               47.   The Court lacks subject matter jurisdiction over the claims asserted in this action

11   against Trans Union.

12               48.   Plaintiff’s claim for declaratory relief is not authorized, provided for, or allowed

13   under the FCRA.

14               WHEREFORE, PREMISES CONSIDERED, Defendant Trans Union LLC, respectfully

15   requests that this Honorable Court deny the relief requested in Plaintiff’s Complaint, dismiss the

16   action in its entirety, grant Trans Union its costs of suit and expenses incurred herein, including

17   reasonable attorneys’ fees, and for such other and further relief as the Court deems just.

18

19   Dated this 8th day of December 2020.

20                                                   QUILLING SELANDER LOWNDS
                                                     WINSLETT & MOSER, P.C.
21
                                                     /s/ Jennifer Bergh
22
                                                     Jennifer Bergh
23                                                   Nevada Bar No. 14480
                                                     2001 Bryan Street, Suite 1800
24                                                   Dallas, Texas 75201
                                                     Telephone: (214) 560-5460
25
                                                     Facsimile: (214) 871-2111
26                                                   jbergh@qslwm.com
                                                     COUNSEL FOR TRANS UNION LLC
27

28

                                                                                                         6
     4732021.2
                 Case 2:20-cv-01876-KJD-NJK Document 8 Filed 12/08/20 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE

 2               I hereby certify that on this the 8th of December 2020, I filed DEFENDANT TRANS

 3   UNION LLC’S ANSWER TO PLAINTIFF’S COMPLAINT with the Clerk of the Court

 4   using the CM/ECF system, which will send notification of such filing to the following counsel:

 5    Jamie S. Cogburn                                Christopher R. Murphy
      jsc@cogburncares.com                            chris.murphy@hklaw.com
 6
      Erik W. Fox                                     Holland & Knight
 7    wf@cogburncares.com                             150 N. Riverside Plaza, Suite 2700
      10 Nevada Bar No. 8804                          Chicago, IL 60606
 8    2580 St. Rose Parkway, Suite 330                (312) 715-5722
      11 Henderson, Nevada 89074                      Counsel for Hyundai Capital America, Inc.
 9    (702) 748-7777
10    (702) 966-3880 Fax
      Counsel for Plaintiff
11

12

13

14

15

16

17
                                              /s/ Jennifer Bergh
18                                           JENNIFER BERGH

19

20

21

22

23

24

25

26

27

28

                                                                                                      7
     4732021.2
